Atkinson, J.
1. When several plaintiffs sue jointly, the petition may be amended by striking the name of one or more of them who are not proper parties. Civil Code, §5105; Smith v. Hanie, 74 Ga. 324.
2. The evidence was sufficient to Support the verdict.
3. Other grounds of the motion for new trial not referred to in the brief of counsel for plaintiff in error are treated as abandoned.

Judgment affirmed.


All the Justices concur except Fish, O. J., absent.

Tye, Peeples, Bryan & Jordan and R. J. & J. McGamy, for plaintiff in error.
William B. Mann and Payne & Payne, contra..